Citation Nr: 0114679	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-00 497A	)	DATE
	)
	)


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1963 to September 1965.

2.  On October 28, 1997, a motion for revision of the Board 
decision dated September 30, 1997 based on clear and 
unmistakable error (CUE) was filed.

3.  In June 2000, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") vacated and 
remanded the September 30, 1997, Board decision.

CONCLUSION OF LAW

In the absence of a final decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for 
revision of a decision based on clear and unmistakable error.  
38 U.S.C.A. § 7111 (West Supp. 2000); 38 C.F.R. § 20.1400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the 
basis of CUE except for those decisions which have been 
appealed to and decided by the Court, and decisions on issues 
which have subsequently been decided by the Court.  38 C.F.R. 
§ 20.1400 (2000).

The Court has vacated and remanded the Board decision that 
was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final 
decision for the Board to review on the basis of clear and 
unmistakable error.  Accordingly, the Board does not have 
jurisdiction to adjudicate the merits of the motion and it is 
dismissed without prejudice.

ORDER

The motion is dismissed.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







